Citation Nr: 0708631	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-34 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  He was +awarded the Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, wherein 
the RO continued a 10 percent disabling rating assigned to 
the service-connected residuals of a shell fragment wound of 
the left thigh.  The veteran filed a timely appeal of the 
October 2002 rating action to the Board. 

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO in 
Philadelphia, Pennsylvania.  A copy of the hearing transcript 
has been associated with the claims file.  

In October 2006, the Board remanded the issue on appeal to 
the RO for additional development.  In the Introduction 
section of the remand, the Board requested that the RO 
develop for appellate review the issue of entitlement to 
service connection for left thigh scar.  A review of the 
claims file reflects that the requested development has not 
been accomplished.  Thus, once again, the RO is requested to 
develop for appellate review the issue of entitlement to 
service connection for left thigh scar. 


FINDING OF FACT

The veteran's service-connected shell fragment wound 
residuals of the left thigh are  manifested by no more than 
moderate muscle group (MG) XIV injury.





CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound of the left 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.55, 4.56, 4.59, 
4.73, Diagnostic Code 5314 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

The RO provided VCAA notice in letters to the veteran, dated 
in September 2002 and November 2006.  The letters provided 
notice of the evidence necessary to substantiate his 
increased evaluation claim on appeal.  The letters also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain, and 
told him to submit relevant evidence in his possession.  Any 
deficiencies in this notice were nonprejudicial because the 
notice was not required.

Regarding VA's duty to assist the veteran with his increased 
evaluation claim, all pertinent and identified records have 
been obtained.  In addition, in August 2006, the veteran gave 
testimony on his claim before the undersigned Veterans Law 
Judge.  Furthermore, pursuant to the Board's October 2006 
remand directives, the veteran was examined by VA in November 
2006, for the purpose of determining the current severity of 
his service-connected shell fragment wound residuals of the 
left thigh.  Accordingly, the Board finds that there is no 
further assistance that would be reasonably likely to 
substantiate the increased evaluation claim on appeal.

II.  Increased Evaluation Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  For all service-
connected disabilities on appeal, the veteran is asserting an 
increase disability rating for an existing service-connected 
disability.  Where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002). If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).


Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2006).

A moderate disability of the muscles is defined as a through- 
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3) (2006).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.
38 C.F.R. § 4.56(d)(4) (2006).

The Board observes in passing that the words " moderate" and 
" moderately severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2006).  

Assignment of diagnostic code

The veteran's residuals of a shell fragment wound of the left 
thigh are currently rated on the basis of injury to MG XIV 
(Diagnostic Code 5314).
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

In this case, service medical records are devoid of any 
treatment of, or clinical findings referable to, a shell 
fragment wound of the left thigh.  A July 1971 service 
separation examination report, however, contains a notation 
of left thigh scar secondary to gunshot wound.  This is 
consistent with the veteran's report of being treated for 
fragment wounds of the left thigh on an accompanying Report 
of Medical History, also dated in July 1971.  In addition, 
when evaluated by VA in October 1971, two months after he was 
discharged from service in August 1971, the veteran gave a 
history of having received a shrapnel wound to the left thigh 
in December 1970.  At that time, the VA examiner noted the 
presence of a six inch vertical scar of the anterior aspect 
of the veteran's left thigh.  X-rays of the left femur 
revealed a solitary metallic foreign body, which measured 
approximately two by four millimeters, and was situated in 
the soft tissues of the lateral aspect of the proximal-third 
area of the thigh.  

Thus, given the bullet's track through the veteran's left 
thigh, the Board believes that Diagnostic Code 5314 is 
appropriate to rate the veteran's left thigh shell fragment 
wound residuals, as this diagnostic code evaluates injury to 
muscle group XIV, which includes anterior thigh muscles. 

Accordingly, the Board can identify no basis on which to 
change the diagnostic code currently assigned to the 
veteran's residuals of a shell fragment wound of the left 
thigh, and the veteran has not suggested another diagnostic 
code.  The Board will therefore continue to rate the 
disability under Diagnostic Code 5314.

Specific schedular criteria

Under Diagnostic Code 5314, a moderate muscle injury warrants 
a 10 percent rating; a moderately severe muscle injury 
warrants a 30 percent rating; and a severe muscle injury 
warrants a 40 percent rating.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2006).

III.  Factual Background

Service medical records are devoid of any treatment of, or 
clinical findings, referable to, a shell fragment wound of 
the left thigh.  A July 1971 service separation examination 
report, however, contains a finding of left thigh scar 
secondary to gunshot wound.  This is consistent with the 
veteran's report of being treated for fragment wounds of the 
left thigh on an accompanying Report of Medical History, also 
dated in July 1971.  

In addition, when evaluated by VA in October 1971, two months 
after he was discharged from service in August 1971, the 
veteran gave a history of having  received a shrapnel wound 
to the left thigh in December 1970.  In support of his 
assertion, a six inch vertical scar on the anterior aspect of 
the left thigh was noted.  There was no gross deformity of 
the left leg.  There was discomfort noted upon pressure to 
palpation of the scar about its central portion (middle 
third).  There was no fixation of the scar to the underlying 
structures.  The veteran had full range of motion of the left 
hip, knee and ankle joint.  X-rays of the left femur revealed 
no bony abnormalities in the hip joint or proximal 2/3 of the 
femur.  There was a solitary metallic foreign body, which 
measured approximately two by four millimeters, and was 
situated in the soft tissues of the lateral aspect of the 
proximal third of the thigh.  No other abnormalities were 
reported.  A diagnosis of residual of shrapnel wound to the 
left thigh:  scar of the left thigh, tender, metallic foreign 
body within the soft tissue of the left thigh was recorded.  

An October 2002 VA orthopedic examination report reflects 
that the veteran reported having left thigh pain that 
prevented him from exercising.  He stated that he could feel 
some of the shrapnel in the lower end of the femur.  A 
physical valuation of the left thigh revealed the presence of 
a scar, approximately nine inches in length, which was 
midline, mobile, nontender, and non adherent to deeper 
tissues.  There was swelling-about the size of a quarter-
raised above the skin line by 1/2 centimeter that was tender to 
touch.  Weakness of the left quadriceps was reported as 5-/5.  
X-rays of the left thigh revealed a small, approximately 0.7 
centimeter fragment lateral to the mid-to-proximal femur.  
There was also a 2.0 x 1.0 centimeter metallic density in the 
anterior soft tissues, anterior to the distal femoral 
diaphysis.  The VA examiner entered an impression of shrapnel 
injury to the left thigh with retained fragments with 
evidence to suggest very mild fatigability and no evidence of 
incoordination.  

Pursuant to the Board's October 2006 remand directives, the 
veteran was examined by VA in November 2006.  A review of 
that examination report reflects that the examiner reported 
having reviewed the claims file prior to the examination.  In 
addition, the VA examiner noted that he was the same 
physician who had previously evaluated the veteran in October 
2002.  The veteran stated that he had achniness in the left 
thigh.  He felt as if the shrapnel was closer to the surface.  
He stated that he walked with a limp.  The veteran reported 
that on most days, he ambulated up to one mile.  He related 
that his job as a machinist required him to stand 
approximately six hours out of an eight hour workday.  The 
examiner noted that the veteran did not use a cane or knee 
brace.  The veteran reported that at work, he took vacation 
time, in lieu of sick time, for his  left leg.  The VA 
examiner noted that the veteran was not under the care of any 
doctor for his left thigh.

A physical evaluation by VA in November 2006 revealed a 9 x 
0.5 centimeter scar that was mobile, nontender and 
nonadherent to deeper tissues.  There was swelling-around the 
size of a quarter-distal to the scar that was partially 
raised above the skin level by 0.5 centimeters and tender to 
touch.  There was mild weakness of the left quadriceps, 4+/5.  
The veteran's gait was stable and nonantalgic.  The VA 
examiner noted that previous X-rays [of the veteran's left 
thigh] confirmed the presence of shrapnel in the left thigh.  
The VA examiner's impression was that there was retained 
shrapnel in the left thigh, as noted.  The examiner also 
noted that the veteran's flares included an alteration to his 
gait.  The VA examiner characterized the veteran's weakness 
and pain [of the left leg] was mild to moderate.   

IV.  Analysis

As set forth in the law and regulations section above, a 
moderately severe injury includes objective findings of loss 
of deep fascia, muscle substance or normal firm resistance of 
the muscles or diminished strength and endurance.  38 C.F.R. 
§ 4.56(d)(3) (2006).  In applying these requirements to the 
veteran's case, the Board finds that an increased evaluation 
for the service-connected shell fragment wound residuals of 
the left thigh is not warranted.  In reaching the foregoing 
determination, the Board notes that the medical evidence of 
record reflects that the veteran had been found to have had 
mild (italics added) weakness of the left leg (see, October 
2002 and November 2006 VA examination report, reflecting that 
muscle strength of the left leg was reported as 5/5, 4+/5, 
respectively).  In addition, in November 2006, the VA 
examiner characterized the veteran's weakness and pain [of 
the left leg] as mild to moderate (italics added).  
Furthermore, although the veteran complained of achiness in 
the left anterior thigh that required him to take frequent 
work breaks, he also reported being able to stand six hours 
out of an eight hour workday (see, November 2006 VA 
examination report).   

A moderately severe muscle injury also includes findings of 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  The veteran's medical records 
beginning in service and continuing to the present time fail 
to note any debridement or infection associated with a shell 
fragment wound.  There has been no mention of atrophy of the 
left leg.  Service medical records also reflect no fracture 
associated with the wound, and reveal that no inpatient 
treatment was required.  

The Board also finds it significant that the veteran has 
apparently not received any recent treatment from a medical 
professional for his shell fragment wound residuals of the 
left thigh.  In this regard, during the November 2006 VA 
examination, the VA examiner noted that the veteran was not 
under the care of any doctor for his left thigh.  Indeed, the 
only medical evidence presented in association with the 
current appeal are the October 2002 and November 2006 VA 
examination reports. The veteran has not pointed to any other 
treatment records.

Because the veteran has only mild to moderate weakness in the 
left leg, muscle wasting or atrophy of the left leg has not 
been demonstrated, and he has not required regular treatment 
for his shell fragment wound residuals, a moderately severe 
muscle injury has not been demonstrated.  A disability rating 
in excess of the currently assigned 10 percent for the 
service-connected residuals of a shrapnel wound to the left 
thigh is therefore not warranted under the VA rating 
schedule.

DeLuca considerations

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  In this case, 
even considering the veteran's complaints of pain and 
achiness of the left thigh, along with an inability to stand 
for prolonged periods of time, the November 2006 VA examiner 
characterized the appellant's pain and weakness [of the left 
leg] as mild to moderate.  In addition, that same examiner 
described the veteran's fatigability as "mild" with no 
evidence of incoordination (see, October 2002 VA orthopedic 
examination report).  

Thus, the overall effect of the veteran's shell fragment 
wound residuals of the left thigh appears to be no more than 
moderate at most.  Since there are few other indicators of 
resulting muscle impairment, the current 10 percent rating 
adequately compensates the veteran for his level of 
functional loss.  Moreover, difficulties with joints, such as 
the left knee and hip have not been attributed to the 
service-connected shell fragment wound residuals of the left 
thigh.  Accordingly, increased or separate evaluations are 
not warranted based on application of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5260, or 5261 (2006).

Neurological considerations

The Board has also considered the veteran's disability in 
light of any potential neurological damage.  However, there 
was no evidence of nerve damage at the wound site or 
distally.  Likewise, the veteran's service medical records do 
not contain any evidence of arterial or nerve damage.  The 
Board also notes the veteran has never been diagnosed with or 
demonstrated symptoms associated with any of the relevant 
neurological disabilities listed in the Rating Schedule.  See 
38 C.F.R. § 4.124a, DC 8520, 8526 to 8530 (2006).  Therefore, 
the Board finds that the veteran does not suffer from any 
neurological disability as a result of the service-connected 
shell fragment wounds of the left thigh.

V.  Extraschedular consideration

Although the veteran has maintained that his service- 
connected residuals of a shell fragment wound of the left 
thigh have caused him to use vacation time at work, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  
See 38 C.F.R. § 3.321 (2005).  The current evidence of record 
does not demonstrate that either one of the aforementioned 
disabilities have resulted in frequent periods of 
hospitalization or in marked (italics added) interference 
with employment.  Id. Indeed, the veteran was reported to 
have been employed as a machinist, when evaluated by VA in 
November 2006.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155. "  Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2006).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

An increased evaluation for residuals of a shell fragment 
wound of the left thigh is not warranted. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


